DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to Claims 1,3,21,22 in the submission filed 12/30/2021 are acknowledged and accepted.
Cancellation of Claims 2,23-24, is acknowledged and accepted.
New Claims 40-42 are acknowledged and accepted as the subject matter is similar to the subject matter of previously filed claims.
In view of the amendments to the claims rejection under 35 U.S.C. 112(b) is withdrawn.
Pending Claims are 1,3,4,6-8,10-12,14,16-22,40-42. Claims 5,9,13,15,25-39 were canceled previously.
Response to Arguments
Applicant's arguments (Remarks, filed 12/30/2021) have been considered, but, respectfully, are not found persuasive.
a)	the bi- layers in Fleming are not configured as recited in claim 1. The bi-layers (reflective layer 14) in Fleming are designed to be reflective and resist corrosion or other "undesirable environmental effects," and possibly "increase the efficiency of reflections.". The reflective layer in Fleming is also designed to reflect "an overall broader range of wavelengths.". Fleming is directed to improving reflectivity and not the features of claim 1.
	Fleming teaches (fig 3-5) a multilayer reflective coating 14 comprising alternating bi-layers made of two different materials and with different refractive indexes (refractive indices n1 and n2, col 4, lines 8-14).  are configured to reinforce certain wavelengths and cancel other wavelengths. Fleming also teaches (col 5, lines 55-66) that individual layers of the multilayer reflective coating have thicknesses appropriate for reflection of light in a desired wavelength range and that light having wavelengths within a desired wavelength range can be reflected when the combined optical thickness of two adjacent layers that have different indices of refraction is an odd multiple of one-half of a wavelength in the desired wavelength range. 
	The fact that certain wavelengths are reflected indicates that the transmission and reflection of multilayer film is based on coherent interference of light caused by refractive index difference. Coherent interference indicates constructive and destructive interference phenomena where certain wavelengths are reinforced and get reflected strongly while others go through destructive interference and any remnant wavelengths get transmitted through the coating. 
	Fleming’s coating is a well known alternating hi-low refractive index stack. For example, Prior art Wu et al (Structural color in porous, super hydrophilic, and self cleaning SiO2/TiO2 Bragg Stacks, Wiley-VCH InterScience, small 2007, No.8, pgs 1445-1451) teach quarter wave Bragg stacks of alternating hi-low refractive index where constructive and destructive interference happens yielding a reflectance band at the desired wavelength (sec 1.1, lines 10-25). Wu teaches changing thicknesses of the hi low layers to change the wavelength of maximum reflectance.
	Fleming teaches changing the thicknesses of the layers to change the reflectance band optical thicknesses of adjacent layers can be selected to substantially reflect in a desired wavelength band, (col 6, lines 61-66, also, col 6, lines 50-55). 
	Hence Fleming is teaching the limitations of amended Claim 1.
b)	The Schmidt reference was cited for various materials for bi-layers. Schmidt does not disclose the configuration of bi-layers that provide for constructive and destructive interference.
	Fleming is being utilized to teach the configuration of bi-layers that provide for constructive and destructive interference. Schmidt is being utilized to teach layers with the different materials recited in various dependent claims 6-8,16, of the application. However, Schmidt also teaches bi-layers with alternating hi-low index layers (pg 12, lines 5-11) with reflectivity of certain bands of electromagnetic radiation (pg 15, lines 26-28, also pg 17, lines 19-25).
	In view of the above arguments, rejection of claim 1 is upheld.
c)	Dependent claims are patentable for at least the same reasons as base claim 1.
Dependent claims are not allowable for at least the same reasons as the base claim.
Claims 1,3,4,6-8,10-12,14,16-22,40-42 are rejected as follows:	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3-4,10-12,14,19,40-42, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, of record) in view of Fleming et al (US 6,172,810 B1, of record).
Regarding Claim 1, embodiment of Fig 4C of Benson teaches (fig 1,4C) a retroreflective article (retroreflective sheeting, col 8, lines 25-27) comprising: 
a retroreflective layer ((body layer 50, col 8, lines 13-14) including a plurality of cube corner elements (recessed faces 54, col 8, lines 15-16) that collectively form a structured surface (structured surface, col 8, lines 20-24) that is opposite a major surface (top surface of cover layer 62, col 8, lines 36-37); 
a conformal coating layer (film 64, col 8, lines 13-16) adjacent to the structured surface (structured surface, col 8, lines 20-24); 
a sealing layer (masking material 66, col 8, lines 16-18, cover layer 62, col 8, lines 34-39) adjacent to the conformal coating layer (film 64, col 8, lines 13-16) ; and 
a layer (cavities 58, col 8, lines 36-39, ) between the sealing layer (masking material 66, col 8, lines 16-18, cover layer 62, col 8, lines 34-39) and the conformal coating layer (film 64, col 8, lines 13-16).
	However, embodiment of fig 4C of Benson does not teach a low refractive index layer between the sealing layer and the conformal coating layer.
	Embodiment of fig 4C and embodiment of fig 3H of Benson are related as sealing and conformal layer.
	Embodiment of fig 3E-H of Benson teaches (fig 1, 3E,3H)
a low refractive index layer (cavities 58, col 7, lines 40-44, cavities are vacuum or air filled) between the sealing layer (cover layer 62, col 7, lines 24-25) and the conformal coating layer (film 60, col 7, lines 12-15)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of embodiment of fig 4C of Benson to include the teachings of embodiment of fig 3H of Benson such that a low refractive index layer between the sealing layer and the conformal coating layer for the purpose of utilizing commonly known simple technique of retroreflective cavities for the benefit of a lighter weight reflective sheeting.
	However, Benson does not teach
the conformal coating layer comprising alternating bi-layers with different refractive indexes, wherein the bi-layers are configured to reinforce certain wavelengths and cancel other wavelengths;
	Benson and Fleming are related as bilayers with first and second materials.
Fleming teaches (fig 3-5) a retroreflective article (10, col 3, lines 24-26) with cube corner elements (16, col 3, lines 1-3),
	wherein the conformal coating layer (reflective coating 14, col 4, lines 8-14, fig 3, coating 34, fig 5) comprising
	alternating  bi-layers (alternating layers of two different materials, col 4, lines 8-19), with different refractive indexes (refractive indices n1 and n2), wherein the bi-layers (alternating layers of two different materials, col 4, lines 8-19), with different refractive indexes (refractive indices n1 and n2) are configured to reinforce certain wavelengths and cancel other wavelengths (individual layers of the multilayer reflective coating have thicknesses appropriate for reflection of light in a desired wavelength range, light having wavelengths within a desired wavelength range can be reflected when the combined optical thickness of two adjacent layers that have different indices of refraction is an odd multiple of one-half of a wavelength in the desired wavelength range, col 5, lines 55-66, that certain wavelengths are reflected indicates that the transmission and reflection of multilayer film  is based on coherent interference of light caused by refractive index difference, coherent interference indicates constructive and destructive interference phenomena where certain wavelengths are reinforced and others are canceled, the reinforced wavelengths are the desired wavelength range).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson to include the teachings of Fleming such that the conformal coating layer comprising alternating bi-layers with different refractive indexes, wherein the bi-layers are configured to reinforce certain wavelengths and cancel other wavelengths for the purpose of for the purpose of achieving the desired optical properties such as retroreflecting desired wavelengths uniformly across the article or different wavelength bands from different areas useful in graphic images, indicia, words  (col 7, lines 5-22).
Regarding Claim 3, Benson-Fleming teach the retroreflective article of claim 1, 	wherein the bi-layer (alternating layers of two different materials, col 4, lines 8-19, Fleming) includes a first material and a second material.
Regarding Claim 4, Benson-Fleming teach the retroreflective article of claim 3, 
	wherein the first material includes a first bonding group and the second material includes a second bonding group (two polymer layers, col 4, lines 15-18, the two polymers are different and hence have two different bonding groups, also non-polymer materials such as inorganic, organometallic materials can be used, col 6, lines 22-38, Fleming, non-polymer materials have different bonding group from polymer materials).
Regarding Claim 10, Benson-Fleming teach the retroreflective article of claim 3, 	wherein one of the first material or the second material (two polymer layers, col 4, lines 15-18, non-polymer materials such as inorganic, organometallic materials can be used, col 6, lines 22-38, Fleming) includes elements selected from the group consisting of zirconium, silicon and titanium (TiO2, ZrO2, SiO2, col 6, lines 33-39, Fleming).
Regarding Claim 11, Benson-Fleming teach the retroreflective article of claim 1, 	wherein the cube corner elements (recessed faces 54, col 8, lines 15-16, Benson) have a first refractive index (thermoplastic material, col 6, lines 42-45, polycarbonate col 6, lines 58-65) and the conformal coating layer (film 64, col 8, lines 13-16, film 64 is reflective, col 8, lines 13-14)  has a second refractive index, wherein the second refractive index is greater than the first refractive index (material of layer 64 is similar to the material of layer 60 of fig 3E,3H and layer 24 of fig 1, layer 24 is made of materials like Al, Silver, Nickel, Tin, col 4, lines 51-53, refractive index of material of cube corner elements which are made of  polycarbonate is between 1.3-1.6 and refractive index of conformal coating layer made of metal like Ni is 1.96 and hence second refractive index is larger than the first refractive index, Benson).
Regarding Claim 12, Benson-Fleming teach the retroreflective article of  claim 1, 	wherein the conformal coating layer (film 64, col 8, lines 13-16, film 64 is equivalent to film 24, and hence film 64 is made up of the same material as film 24, fig 1, now film 24 can be made of metals such as silver, aluminum, Nickel, gold, col 4, lines 47-53, Benson) has a refractive index between about 1.6 and about 2.4 (Nickel has refractive index of 1.96).
Regarding Claim 14, Benson-Fleming teach the retroreflective article of claim 1, 	wherein the conformal coating layer (film 64, col 8, lines 13-16, film 64 is equivalent to film 24, fig 1, film 24 can be made of metals such as silver, aluminum, gold, col 4, lines 47-53, Benson) having a thickness between about 10nm to about 200nm.  (100 nm thick layer of Aluminum, col 4, lines 63-64).
Regarding Claim 19, Benson-Fleming teach the retroreflective article of claim 1, 	wherein the low refractive index layer (cavities 58, col 7, lines 40-44, col 8, lines 36-39, Benson) includes one of a low refractive index material and air (air filled, air has refractive index of 1, col 7, lines 40-44). 
Regarding Claim 40, Benson-Fleming teach the retroreflective article of claim 1, 	wherein the different refractive indexes of the bi-layers (alternating layers of two different materials, col 4, lines 8-19, Fleming) differ by at least 0.3 (difference in refractive indices is less than 1.2, col 6, lines 16-18).  
Regarding Claim 41, Benson-Fleming teach the retroreflective article of claim 1, 	wherein the different refractive indexes of the bi-layers (alternating layers of two different materials, col 4, lines 8-19, Fleming) differ by at least 0.8 (difference in refractive indices is less than 1.2, col 6, lines 16-18).  
Regarding Claim 42, Benson-Fleming teach the retroreflective article of claim 1, 	wherein the bi-layers (alternating layers of two different materials, col 4, lines 8-19, Fleming) are tuned (optical thicknesses of adjacent layers can be selected to substantially reflect in a desired wavelength band, col 6, lines 61-66, also, col 6, lines 50-55) to vary a width of a band of reflected or transmitted wavelengths.

Claims 6-8,16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, of record) in view of Fleming et al (US 6,172,810 B1, of record) and further in view of Schmidt et al (WO 2015/095317 A1, Date: 06-25-2015, of record).
Regarding Claim 6, Benson-Fleming teach the retroreflective article of claim 3.
	However, Benson-Fleming do not teach
wherein the first material includes a polyelectrolyte and the second material includes nanoparticles.
	Benson-Fleming and Schmidt are related as bilayers with first and second materials.
	Schmidt teaches (fig 3) a stack of bilayers (plurality of layers 510, page 12, lines 5-7),
	wherein the first material (monolayer 512, page 12, lines 5-7) includes a polyelectrolyte (Polyelectrolyte, page 12, lines 5-7) and the second material (monolayer 513, page 12, lines 5-7) includes nanoparticles (inorganic oxide nanoparticles, page 12, lines 5-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Schmidt such that the first material includes a polyelectrolyte and the second material includes nanoparticles for the purposes of achieving the desired optical properties such as optical transmission along with mechanical durability (page 15, lines 7-8, 20-21).
Regarding Claim 7, Benson-Fleming teach the retroreflective article of claim 3.
	However, Benson-Fleming do not teach
wherein the first material includes a polycation and the second material includes a polyanion.
	Benson-Fleming and Schmidt are related as bilayers with first and second materials.
	Schmidt teaches (fig 3) a stack of bilayers (plurality of layers 510, page 12, lines 5-7),
	wherein the first material (monolayer 512, page 12, lines 5-7) includes a polycation (Polycation, page 12, lines 5-7) and the second material (monolayer 513, page 12, lines 5-7) includes a polyanion (polyanion, page 12, lines 5-9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Schmidt such that wherein the first material includes a polycation and the second material includes a polyanion for the purposes of achieving the desired optical properties such as optical transmission along with mechanical durability (page 15, lines 7-8, 20-21).
Regarding Claim 8, Benson-Fleming-Schmidt teach the retroreflective article of claim 7, 
	wherein the polycation (Polycation, page 12, lines 5-7, Schmidt) is selected from the group consisting of polydiallydimethylammonium chloride, (poly dially-dimethylammonium chloride, page 13, lines 10-15, Schmidt) polyethyleneimine, polyallylamine, poly (2- (trimethylamino)ethyl methacrylate, and copolymers thereof.
Regarding Claim 16, Benson-Fleming teach the retroreflective article of claim 3,
	wherein the first material (first layer of refractive index n1, Fleming) contacts the cube corner elements (cube corner 16, col 3, lines 1-3).
	However, Benson-Fleming do not teach
wherein the first material includes a polycation and the second material includes a polyanion.
	Benson-Fleming and Schmidt are related as bilayers with first and second materials.
	Schmidt teaches (fig 3) a stack of bilayers (plurality of layers 510, page 12, lines 5-7),
	wherein the first material (monolayer 512, page 12, lines 5-7) is a polycation (Polycation, page 12, lines 5-7).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Schmidt such that wherein the first material is a polycation for the purposes of achieving the desired optical properties such as optical transmission along with mechanical durability (page 15, lines 7-8, 20-21).
Claims 17,18,20-22, is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al (US 6,287,670 B1, of record) in view of Fleming et al (US 6,172,810 B1, of record) and further in view of Free et al (US 2013/0034682 A1, of record).
Regarding Claim 17, Benson-Fleming teaches the retroreflective article of claim 1.
	However, Benson-Fleming does not teach
wherein the sealing layer further includes a first region in contact with the conformal coating layer and a second region, and wherein the first region surrounds the second region.
	Benson-Fleming and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the sealing layer (adhesive layer 330, p50, lines 1-10) further includes a first region (columns of adhesive 330, p50, 9-11) in contact with the cube corner elements (cube corner 12, p50, lines 1-5) and a second region  (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15), and wherein the first region (columns of adhesive 330, p50, 9-11) surrounds the second region (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Free such that the wherein the sealing layer further includes a first region in contact with the conformal coating layer and a second region, and wherein the first region surrounds the second region for the purpose of effectively sealing the retroreflective areas to form optically active areas and also for eliminating the need for a separate sealing process (p59, last 10 lines).


    PNG
    media_image1.png
    338
    629
    media_image1.png
    Greyscale


Regarding Claim 18, Benson-Fleming -Free teach the retroreflective article of claim 17, wherein the second region (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15, Free) of the sealing layer (adhesive layer 330, p50, lines 1-10) includes at least one barrier layer (barrier layer 580, p55, lines 5-9, fig 5).
Regarding Claim 20, Benson-Fleming teach the retroreflective article of claim 1.
	However, Benson-Fleming does not teach
wherein the sealing layer comprises one of a pressure sensitive adhesive or a hot-melt adhesive.
	Benson-Fleming and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the sealing layer (sealing layer, p49, lines 2-8) comprises one of a pressure sensitive adhesive (pressure sensitive adhesive, p49, lines 2-8) or a hot-melt adhesive.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Free such that wherein the sealing layer comprises one of a pressure sensitive adhesive or a hot-melt adhesive for the purposes of utilizing a commonly known adhesive for the benefit of making a strong effective adhesive bond.
Regarding Claim 21, Benson-Fleming teach the retroreflective article of claim 17.
	However, Benson-Fleming does not teach
wherein the first region is raised relative to the second region.
	Benson-Fleming and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the first region (columns of adhesive 330, p50, lines 9-11)    is raised relative to the second region (horizontal area of adhesive 330 between columns of adhesive 330, p50, lines 5-15, p50, lines 5-15) (viewing the structure 500 upside down, columns of 330 are raised compared to the horizontal area of 330).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Free such that wherein the first region is raised relative to the second region for the purpose of effectively sealing the retroreflective areas to form optically active areas and also for eliminating the need for a separate sealing process (p59, last 10 lines).
Regarding Claim 22, Benson-Fleming teach the retroreflective article of claim 17.
	However, Benson-Fleming does not teach
wherein the second region corresponds to a cell having a cell size and the cell size is less than 1000 microns.
	Benson-Fleming and Free are related as coating layers in retroreflectors.
	Free teaches (fig 3,5)
wherein the second region (low refractive index layer 338’s region, p50, lines 5-15) corresponds to a cell having a cell size (338 is in the shape of a closed cell) and the cell size is about 0.143 inches (p67, lines 1-3, 0.143 inch= 3632 microns).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Benson-Fleming to include the teachings of Free such that wherein the second region corresponds to a cell having a cell size and the cell size is about 0.143inches (3632 microns) for the purpose of effectively sealing the retroreflective areas to form optically active areas and also for eliminating the need for a separate sealing process (p59, last 10 lines).
	However, Benson-Fleming-Free do not teach
the cell size is less than 1000 microns. 
	It would have been an obvious matter of choice to have the cell size less than 1000 microns, since such a modification would have involved a mere change in the size of the component. A change of size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955). A person of ordinary skill in the art would have been motivated to have the cell size less than 1000 micron for the purposes of miniaturizing the retroreflective sheeting for fitting on constricted spaces or substrates which are seen at closer distances.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTSNA V DABBI whose telephone number is (571)270-3270.  The examiner can normally be reached on M,Thu,Fri:8:30AM-3:30PM,Tues,Wed:8:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.V.D/
Jyotsna V Dabbi							03/18/2022
Examiner, Art Unit 2872  

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872